Earl Warren: Number 15, American Trucking Associations, Inc., et al. versus Frisco Transportation Company [Cross Talk] and number 16 also Railway Labor Executives' Association versus Frisco Transportation and number 19 also there, consolidated. Mr. Ginnane were you first to speak?
Robert W. Ginnane: Mr. Chief Justice --
Earl Warren: You may proceed.
Robert W. Ginnane: -- may it please the Court. I am appearing as counsel for the appellant Interstate Commerce Commission in number 19 and if you please I'm sharing the time allotted to the appellants with Mr. Beardsley who is counsel for the appellant American Trucking Associations in number 15. These appeals present two questions first whether the Interstate Commerce Commission may correct a motor carrier certificate of public convenience and necessity, to conform it to the findings and conditions in the Commission's report which authorized the issuance of a certificate and secondly for the majority of the three-judge court below was correct in its finding or conclusion, but what the Commission did in this case was not the correct of error in the previously issued certificates, but the application of an intervening change in Commission policy. Turning to the facts, late in 1938 and early in 1939, after hearings, Division 5 of the Interstate Commerce Commission issued three reports, authorizing the appellee, Frisco Transportation Company, to acquire the operating rights and properties of four independent motor carriers that are referred to in the record as Parker, Tolson, Hamm and Cooper. Frisco Transportation Company is a wholly owned subsidiary of the Frisco Railroad. Each report authorizing these acquisitions contained the finding or condition that the authority herein rendered is subject to such further limitations, restrictions, or modifications as the Commission may hereafter find necessary to impose, in order to ensure that the service shall be auxiliary or supplemental to the trained service of the railroad and will not unduly restrain competition. The appellee Frisco took no exception to these reports, did not petition for reconsideration by the entire commission, but consummated the purchases and began operation of the properties early in 1939. On various dates between March and July 1939, there were issued from the Commission four so called compliance orders, each stated as to each of the acquisitions here involved, that appellant compliance with the rates and insurance requirements of the Act, a certificate of public convenience and necessity would issue to Frisco, authorizing it to conduct the particular motor carrier operation. However, each of these four so called compliance orders in describing the authority granted to Frisco, omitted the proviso or condition in the Commission's report, that there shall be a reservation of power to impose future restrictions. In July 1941, after issuance of the compliance orders, Campbell Sixty-Six Express, an independent motor carrier competing with Frisco, and other motor carriers filed with the Commission a complaint alleging that Frisco was performing motor carrier operations on these routes, in excess of the service authorized by the Commission. And in March and April 1942, while this Campbell Sixty-Six complaint was still pending before the Commission, there were issued to Frisco, four certificates of public convenience and necessity, covering these four acquisitions, and these four certificates also failed to contain any reservation of power such as was called for by the prior reports of the Commission.
Charles E. Whittaker: Well the fifth division at the same time didn't --
Robert W. Ginnane: That's correct sir. In 1943, in the complaint proceeding, Division 5 of the Commission concluded that Frisco was engaging in motor carrier operations in excess of the authority, which Division 5 had previously granted, and it directed that the acquisition proceedings, the four acquisition proceedings be reopened to determine what restrictions should be placed in Frisco certificates. Upon reconsideration, the entire commission reversed in part, stating that Frisco was not in violation of its then unrestricted certificates, and so the test of violation is whether the operations depart from the terms of the certificate, and the entire commission said, since they are consistent with the present certificates, there is no violation, but the entire commission left open the issue of whether the certificates should be modified to contain such a reservation of power to impose conditions. In the reopened acquisition proceedings, Division 5 in 1951, and the entire Commission in 1953, held that the issuance of the four certificates of public convenience and necessity without the reservation of power to impose conditions, required by the original reports of Division 5 in authorizing the acquisitions, was the result of inadvertence.
Felix Frankfurter: What was the date when the whole commission set a new hearing, (Inaudible), the hearing of 1951 that you just mentioned. That was begun as a result of the hearing set by the Commission when?
Robert W. Ginnane: Well, Division 5 in 1943 had directed that the proceeding to be reopened, on reconsideration the entire Commission sustained that portion.
Felix Frankfurter: What was the date of that? What I want to know that judgment is from 1943 or 1951?
Charles E. Whittaker: (Inaudible) actually why it took 1939 to 1953 in this administrative phase 14 years?
Robert W. Ginnane: I think a good chunk of it can be accounted for by the impact of the war. Well the impact of World War movement, there was no problem -- effect on competitors. There was no urgency to protecting competitors from any error there may have been in the certificates, because every motor carrier in the country had more business than it could handle. Then shortly after the war, beginning about 1948, there was under way both before the Commission and ultimately coming to this Court to be decided in 1951, the protracted Rock Island Motor Transit litigation, which involved the question whether under any circumstances the Commission could insert in a certificate such a reservation of power to impose future conditions, and that issue, although the Commission under any circumstances could impose such a reservation of power, was not settled by this Court until 1951, I think in February 1951. Thereafter Frisco brought a suit in the Court below which was -- with Judge Moore dissenting to set aside the Commission's order. We contend first that the Commission does have power to correct a certificate of public convenience and necessity, to confirm it to the findings and conditions which the Commission under the compulsion of law puts in its reports to support the issuance of a -- to support the grant of operating authority.
Felix Frankfurter: Why do you say under compulsion of law?
Robert W. Ginnane: In the absence of appropriate findings.
Felix Frankfurter: Pardon me?
Robert W. Ginnane: In the absence of appropriate findings of the Commission's act will be set aside by the courts.
Earl Warren: We will recess now.